DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. (GB 1,028,762) in view of Shirouchi (JP 2000-345140).
Re: claim 1, Walsh shows a friction lining for a motor vehicle, as in the present invention, comprising: 
a friction lining mixture that contains from 10% to 65% by weight of steel fibers, stainless steel fibers and/or iron fibers, see sample C,
 from 5 to 26% by weight of graphite and/or expanded vermiculite, see sample C; and
optionally a binder in a maximum amount of 2.5% by weight relative to the friction lining mixture.
Walsh is silent about the graphite being expanded.  Shirouchi is cited to teach the use of expanded graphite in paragraph [0005].  It would have been obvious to one of ordinary skill in the art before the effective filing date to have employed expanded graphite such as taught by Shirouchi in the friction lining of Walsh in order to reduce squeaking and to improve the performance of the friction lining.
Re: claim 2, Walsh shows friction lining mixture is binder-free.
Re: claim 3, Walsh shows the friction lining mixture further comprises from 30% to 65% by weight of steel fibers, stainless steel fibers and/or iron fibers.
Re: claim 6, Shirouchi shows the expanded graphite has a particle size in a range of from 0.25 mm to 1.5 mm, paragraph [0005].
Re: claim 16, Walsh shows the friction lining mixture contains from 40% to 65% by weight of steel fibers, stainless steel fibers and/or iron fibers.

Response to Arguments
Applicant's arguments filed on 12/7/2022 have been fully considered but are moot due to the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657